Citation Nr: 9903222	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  94-46 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for a back disorder.

2. Entitlement to service connection for a left knee 
disorder.

3. Entitlement to service connection for a right knee 
disorder.

4. Entitlement to service connection for a left ankle 
disorder.

5. Entitlement to service connection for a right ankle 
disorder.

6. Entitlement to service connection for a left foot 
disability.

7. Entitlement service connection for a right foot 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel.


INTRODUCTION

The veteran had active service from January 1990 to January 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision by the 
RO which denied service connection for a back disorder, a 
nasal disorder, bilateral hearing loss, a left knee disorder, 
a right knee disorder, a left ankle disorder, a right ankle 
disorder, a left foot disability and a right foot disability.  
In November 1994, the veteran appeared and gave testimony at 
a hearing before a hearing officer at the RO.  A transcript 
of this hearing is of record.  

In a decision of October 1997, the hearing officer granted 
service connection for bilateral hearing loss and a nasal 
disorder which were each assigned a noncompensable 
evaluation.  The hearing officer denied service connection 
for the other disorders currently at issue on appeal.  

For reasons discussed below, the issue of entitlement to 
service connection for a back disorder will be discussed in 
the remand section of this decision.  

In November 1998, the veteran's representative at the Board 
raised the issues of entitlement to a compensable rating for 
bilateral defective hearing and entitlement to a compensable 
rating for nasal sinus disease.  These issues have not been 
properly developed for appellate consideration and are 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1. The veteran's claim for service connection for a left knee 
disability is not plausible.  

2. The veteran's claim for service connection for a right 
knee disability is not plausible.

3. The veteran's claim for service connection for a left 
ankle disability is not plausible.  

4. The veteran's claim for service connection for a right 
ankle disability is not plausible.  

5. The veteran's claim for service connection for a left foot 
disability is not plausible.  

6. The veteran's claim for service connection for a right 
foot disability is not plausible.  


CONCLUSIONS OF LAW

1. A well-grounded claim of service connection for a left 
knee disability has not been presented.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1997).  

2. A well-grounded claim of service connection for a right 
knee disability has not been presented.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1997).  

3. A well-grounded claim of service connection for a left 
ankle disability has not been presented.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1997).  

4. A well-grounded claim of service connection for a right 
ankle disability has not been presented.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1997).  

5. A well-grounded claim of service connection for a left 
foot disability has not been presented.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1997).  

6. A well-grounded claim of service connection for a right 
foot disability has not been presented.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Basis.  

On the veteran's January 1990 examination prior to service 
enlistment, his feet and lower extremities were evaluated as 
normal.  Review of the veteran's service medical records 
reveals that he was seen in March 1990 with complaints of 
numbness in his third and fourth metatarsals.  Evaluation 
revealed full range of motion and no edema or ecchymosis.  
Erythema was present and distal pulses were present.  The 
assessment was neurological numbness secondary to boots.  The 
veteran was to wear tennis shoes for one week.  In May 1991 
he was seen after he fell down a hill and injured his left 
knee.  Examination revealed a negative Drawers sign and a 
positive McMurray's sign.  Patella tenderness and swelling 
were present and flexion was 70 percent of normal.  The 
assessment was left knee contusion.  In September 1991, the 
veteran was seen with complaints of a painful growth on the 
plantar surface of the left third toe.  Evaluation revealed 
pain during passive/active flexion/extension of the third and 
fourth toes.  Except for a recent six-mile march, the veteran 
denied any trauma to the foot.  When seen the following day, 
there was increased pain on palpation of the left third toe.  
An X-ray of the left foot was negative.  The assessment was 
plantar fasciitis versus metatarsalgia.  

In April 1992, the veteran was seen for the treatment of 
right ankle pain since an injury, which occurred 10 days 
earlier.  Evaluation revealed some ecchymosis about the left 
calcaneus and limitation of ankle motion.  The color was good 
and the foot was warm to the touch.  An X-ray was negative 
for fracture but there was some soft tissue swelling 
laterally.  The foot was negative.  The assessment was ankle 
sprain.  The veteran was seen in October 1993 with complaints 
of pain in the right foot due to running.  Evaluation 
revealed no crepitus, swelling, focal tenderness or redness.  
Slight weakness in motor strength was noted.  Sensation was 
good.  The veteran's gait was slightly toward the left.  The 
assessment was right foot strain.  

On the veteran's December 1993 examination prior to 
separation from service, the veteran's feet and lower 
extremities were evaluated as normal on physical examination.  
In the Physicians Summary, it was reported that the veteran 
had bilateral knee and ankle pain while running.  Several 
ankle sprains were reported.  

On a March 1994 VA orthopedic examination, the veteran said 
that his knees would swell with use.  There had been no 
discrete injuries to the knees but rather numerous small 
injuries.  It was said that he could run without knee pain.  
The veteran also reported that he injured his feet when he 
fell off a cliff.  He said that his feet would swell and he 
also reported being told that he had stress fractures of the 
feet.  The veteran also reported occasional ankle pain with 
use.  Evaluation revealed no swelling, tenderness, or warmth 
in the ankles.  There was 30 degrees of ankle flexion and 
extension bilaterally and 15 degrees of inversion and 
eversion in both ankles.  There was no tenderness at the 
Achilles tendon or the Achilles tendon insertion in either 
foot and no tenderness was found in the plantar arch 
insertions, the arches, metatarsal phalangeal joints or in 
the mid feet.  Both knees were the same and there was no 
swelling, warmth, tenderness, effusion, or crepitus.  There 
was no joint line tenderness and the knees were stable x 4.  
Extension was to 0 degrees and flexion was 135 degrees.  X-
rays of the feet, knees, and ankles were normal.  In 
pertinent part, the clinical impression was completely normal 
examination of the knees, feet, and ankles.

On a November 1994 RO hearing, the veteran said that he had 
no problems with his knees prior to service but developed 
chronic knee pain as a result of the strenuous marching 
during service.  He said that he used Motrin and ace bandages 
to treat his knee symptoms while in the military but had had 
no post service treatment for any knee disability.  The 
veteran also said that he injured his ankles when he fell off 
of a cliff while in the military and he further said that a 
doctor told him on that occasion that he had stress fractures 
as a result of his fall.  He said that he had had no post 
service treatment for his ankles.  The veteran also testified 
that he developed bone spurs on his feet as a result of his 
activities while in the military.  

II. Analysis.  

The threshold question in regard to the issues of entitlement 
to service connection for disorders of the knees, ankles, and 
feet is whether the veteran has met his burden of submitting 
evidence of well-grounded (i.e. plausible) claims of service 
connection.  If not, the veteran's claims must fail and there 
is no duty to assist him in the development of these claims.  
38 U.S.C.A.§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  As will be explained below, the Board finds that the 
veteran has not submitted evidence sufficient to establish a 
well-grounded or plausible claim of service connection for 
disorders of the knees, ankles, and feet.  

The United States Court of Veterans Appeals has held that the 
veteran must submit evidence, not just allegations, in order 
for a claim to be considered well grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  When, as in this case, 
the issue involves a question of medical diagnosis or 
causation, medical evidence is required to make the claim 
well grounded.  Grottveit v. Brown, 5 Vet. App. 609 (1993).  
Lay statements by the veteran regarding questions of medical 
diagnosis and causation are not sufficient to establish a 
well-grounded claim, as he is not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In 
addition, the evidence must demonstrate that the veteran 
currently has a disability.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  According to a decision by the United 
States Court of Veterans Appeals, a well-grounded claim 
requires competent evidence of current disability (a medical 
diagnosis) of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence) and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  

The veteran's service medical records reveal occasional 
treatment for complaints regarding the feet, as well as the 
left knee and right ankle.  On the veteran's examination 
prior to separation from service, a history of ankle sprains 
and pain in both knees was noted.  However, after a VA 
orthopedic examination of March 1994, the veteran's knees, 
ankles and feet were all found to be normal and there is no 
other post service clinical evidence demonstrating that he 
currently has pathology affecting his knees, ankles, or feet.  
While the veteran has indicated that he has disabilities of 
the knees, ankles, and feet, he is a layman and his 
statements alone are not sufficient to establish well-
grounded claims since he is not competent to offer medical 
opinions.  See Espiritu, supra.  There is therefore no 
competent evidence that the veteran currently has 
disabilities of the knees, ankles, and feet.  Since that is 
the case, the veteran's claims of service connection for 
these disabilities are not well grounded.  In summary, the 
first and third Caluza requirements for establishing well-
grounded claims for these disorders have not been met.  The 
Board has noted that the veteran has been awarded a combat 
action ribbon, has engaged in combat with the enemy, and the 
provisions of 38 U.S.C.A.§ 1154(b) are applicable in this 
case.  However, when the disorders for which service 
connection is claimed are shown by the medical evidence to 
not exist, the claims are still not well grounded.  


ORDER

Service connection for a left knee disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for a left ankle disability is denied.

Service connection for a right ankle disability is denied.

Service connection for a left foot disorder is denied.  

Service connection for a right foot disorder is denied.



REMAND

Service medical records reveal that shortly after the 
veteran's service entrance in January 1990, a history of back 
pain was reported.  In November 1992, the veteran was treated 
for pain in the upper back after wrestling.  Muscles spasms 
in the upper back were noted.  The assessment was muscle 
strain.  After further evaluation a few days later, the 
assessment was left rhomboid strain.  On his December 1993 
examination prior to separation from service, musculoskeletal 
low back pain without a specific injury was reported in the 
Physicians Summary 

On a March 1994 VA orthopedic examination, the veteran gave a 
history of treatment during service for low back pain and 
muscle spasms.  An X-ray of the lumbosacral spine was 
reported to be negative.  After physical evaluation, the 
impression was completely normal examination of the low back.  
However, after a VA neurological examination conducted the 
same day, slight paravertebral muscle spasms were reported 
and the assessments included recurrent low back pain, 
lumbosacral strain.  It is noted that, while no comment was 
made by the orthopedic examiner regarding the presence or 
absence of the veteran's clinical record, the neurological 
examiner noted that no medical records were available at the 
time of the examination.  

In August 1994, the veteran was seen at a VA outpatient 
treatment clinic for treatment of low back pain radiating 
into the left lower extremity, which had developed after the 
veteran had lifted a fire extinguisher.  He also complained 
of numbness in the legs.  An X-ray of the lumbosacral spine 
showed a suspected spondylolysis at L5-S1 with 
spondylolisthesis.  During a hearing at the RO in November 
1994, the veteran said that he had strained a muscle in his 
back in a preservice automobile accident but this injury was 
healed completely by the time he entered service.  The 
veteran reported ongoing treatment from a chiropractor for 
his low back complaints but, aside from the records of the 
veteran's treatment by the VA in August 1994 referenced 
above, no clinical documentation reflecting post service 
treatment for low back complaints are in the claims folder.  
Further development in regard to this issue is necessary 
prior to further appellate consideration.  

This case is remanded to the RO for the following actions:

1. The RO should contact the veteran and 
request that he provide the names, and 
addresses of all health care 
providers, both VA and non VA, who 
have treated him for low back symptoms 
since his discharge from service, 
especially that of the chiropractor 
who treated him subsequent to his 
discharge from service.  When the 
veteran responds and provides any 
necessary authorization, the named 
health care providers should be 
contacted and asked to submit copies 
of the clinical records documenting 
their treatment.  All records obtained 
should be associated with the claims 
folders.  

2. Then, the veteran should be afforded 
an examination by a VA orthopedist to 
determine the nature and etiology of 
his low back disability.  The claims 
folder must be made available to the 
examining physician so that the 
pertinent clinical records can be 
reviewed in detail and the examining 
physician should state that he has 
reviewed the clinical record in his 
examination report.  All pertinent 
clinical findings should be reported 
in detail and any appropriate special 
studies conducted.  At the conclusion 
of the evaluation and after a careful 
review of the record, the examining 
physician should render a medical 
opinion, with complete rationale, as 
to whether it is at least as likely as 
not that any acquired low back 
disorder found on the examination is 
related to the veteran's military 
service.  

3. Then, the RO should again adjudicate 
the issue of entitlement to service 
connection for a back disorder.  If 
the benefit sought remains denied, the 
veteran and his representative should 
be provided a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond.  The case 
should then be returned to the Board 
for further appellate consideration.  

No action is required of the veteran until he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional clarifying clinical evidence.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).






- 11 -


